Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
25, 2016.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-16-00264-CV


        VILLAGE CRESTMONT HOUSTON USA, LLC AND WEST
            CRESTMONT HOUSTON USA, LLC, Appellants

                                        V.

   HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
             APPRAISAL REVIEW BOARD, Appellees

                   On Appeal from the 164th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-27419


                  MEMORANDUM OPINION

      This is an appeal from a judgment signed on March 8, 2016. On August 3,
2016, appellants filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.